NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2063
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                RONALD SANDERS,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Criminal No. 2:16-cr-00033-001)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

            Submitted on Appellee’s Motion to Dismiss the Appeal as Untimely
    or for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6, and for
                      Possible Dismissal due to Jurisdictional Defect
                                    August 18, 2022

        Before: CHAGARES, Chief Judge, KRAUSE and MATEY, Circuit Judges


                             (Opinion filed August 30, 2022)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Ronald Sanders appeals from the District Court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1). The Government has

filed a motion to dismiss the appeal as untimely or for summary affirmance. For the

reasons that follow, we will summarily affirm the District Court’s judgment.

       In 2016, Sanders pleaded guilty to illegal possession of a gun by a convicted felon

(in violation of 18 U.S.C. § 922(g)(1)), after police recovered a loaded semi-automatic

pistol, hollow-point bullets, 180 wax paper folds containing over five grams of heroin,

$4637 in cash, and drug paraphernalia during a traffic stop. Sanders had multiple prior

convictions as well as six pending convictions and, as a result, his criminal history

category was determined to be a VI and the recommended advisory Guidelines range was

110 to 120 months in prison. The District Court sentenced him to 110 months. He did

not file an appeal, but later raised claims regarding his sentencing in a motion under 28

U.S.C. § 2255. The District Court denied that motion, and again, Sanders did not appeal.

The Bureau of Prisons expects that he will be released on May 26, 2023.

       Sanders filed a motion for compassionate release in October 2021. In it, he raised

a variety of sentencing claims and contended that they constituted “extraordinary and

compelling” reasons for his release.1 He reiterated some of those same grounds and


1
 Sanders claimed: (1) he is entitled to 288 days of “Wills credits” in the calculation of
his sentence; (2) he should have a further sentence reduction because his criminal history
score did not represent his actual non-violent criminal history; (3) the government did not
establish by a preponderance of the evidence his eligibility for a four-point enhancement
for possessing a firearm in connection with another felony and that the enhancement
should nonetheless require evidence established by a “clear and convincing” standard; (4)
he should have received a downward departure under Guidelines § 5K2.16 because he
assisted in the surrender of two illegal firearms belonging to someone else; (5) his prior
                                             2
raised others in arguing that a balancing of the factors under 18 U.S.C. § 3553(a)(2)(A)-

(D) weighed in his favor. The Government opposed the motion.

       Unconvinced by Sanders’ arguments, the District Court denied the motion. The

Court rejected that Sanders’ many sentencing arguments constituted “extraordinary and

compelling” reasons for a reduction. The District Court explained that they should have

been asserted in a habeas petition under 28 U.S.C. § 2241 (and filed in the district where

he is confined); were barred under United States v. Andrews, 12 F.4th 255, 260-61 (3d

Cir. 2021); were forfeited vis à vis the appellate waiver in his plea agreement; and/or had

been previously litigated and rejected. See Dist. Ct. Op. at 8-16. As for the § 3553(a)

considerations, the District Court explained that a reduced sentence would not meet the

need articulated under § 3553(a)(2)(A) “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense.” See id. at

17. The Court also noted that reducing the sentence would only create an “unwarranted

sentence disparit[y]” with sentences of other defendants who have similar records. Id.

(alteration in original) (quoting 18 U.S.C. § 3553(a)(6)). Sanders filed this appeal. The

Government filed a motion to dismiss the appeal as untimely or alternatively for

summary affirmance. Sanders did not respond to the motion, and the response time has

passed.



drug addiction and the mental trauma of his background and recent loss of his son and
brother should be taken into account for a reduction; (6) the lack of programming at the
prison because of COVID has prevented his earning credits that would potentially shorten
his supervised release; and (7) under Guidelines § 5K2.0, his arguments added together
make his case exceptional. Motion for Compassionate Release (ECF No. 52) at 1-25.
                                             3
        We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order for an abuse of decision. See United States v. Andrews, 12 F.4th 255, 259 (3d Cir.

2021). This means that we “will not disturb the District Court’s decision unless there is a

definite and firm conviction that it committed a clear error of judgment in the conclusion

it reached upon a weighing of the relevant factors.” United States v. Pawlowski,

967 F.3d 327, 330 (3d Cir. 2020) (cleaned up). Summary affirmance is appropriate if the

appeal does not present a substantial question. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6.

        We discern no abuse of discretion by the District Court in its thorough analysis of

Sanders’ proposed “extraordinary and compelling” grounds for release, and we agree

with its reasoning. See D. Ct. Op. at 8-16. Further, we agree that the aggregate of those

reasons does not compel a conclusion otherwise. In any event, even if Sanders had

shown an “extraordinary and compelling” reason, the District Court also ruled that a

balancing of the § 3553(a) factors did not weigh in his favor. In particular, the District

Court rejected Sanders’ arguments about the nature and circumstances of the offense, and

explained that his 110-month sentence “appropriately reflected the seriousness of the

offense” where he possessed a loaded semi-automatic handgun with eleven hollow-point

bullets and which Sanders admitted was connected to the sale of drugs. D. Ct. Op. at 17.

Moreover, while Sanders strenuously argued for relief due to the circumstances of his

upbringing and rehabilitative efforts, the District Court appropriately noted that, prior to

the present conviction, Sanders had been convicted fourteen separate times, mainly for

drug-related offenses, and violated parole and escaped from halfway houses many times.

                                              4
The Court reasonably concluded that this troubling, lengthy criminal history “d[id] not

suggest a concerted effort at rehabilitation,” even though the Court “hope[d] for that

outcome.” Id. The District Court went on to explain that the reasons supporting the

imposition of his sentence which had been put on the record at that proceeding were “still

applicable,” and they provided additional grounds for denying the motion.2 Id. We

discern no “clear error of judgment” when the District Court decided, based on these

reasons, that reducing Sanders’ sentence did not positively meet the criteria of §

3553(a)(2)(A) or (a)(6), and that a balancing of those factors did not tip in his favor. See

Pawlowski, 967 F.3d at 330-331.

       Accordingly, we grant the Government’s motion for summary action and will

affirm the District Court’s judgment.




2
 As noted in the Factual and Procedural Background of the Opinion, during the
sentencing proceedings, the District Court thoroughly considered the seriousness of the
crime and Sanders’ prior criminal offenses and history of recidivism, but it also heard
“extensive arguments from Defense counsel and Defendant, who contended that the §
3553(a) factors, policy statements in the Sentencing Guidelines, Defendant’s mental and
emotional conditions, Defendant’s family ties, circumstances surrounding the motor
vehicle stop, Defendant’s willingness to accept responsibility, and Defendant’s assistance
with the surrender of two other firearms by another person all favored a downward
departure from the Sentencing Guidelines.” D. Ct. Op. at 3 (citing the October 2016
Sentencing Transcript). Ultimately, the District Court imposed 110 months after
considering “the totality of this case and the nature of the crime, the seriousness of the
crime,” and Sanders’ “undeniable recidivism,” and noting that the sentence provided
appropriate punishment, deterrence, and protected the public. Sentencing Tr. (ECF No.
39) at 43-44. At the same time, however, the judge noted that he was not imposing the
maximum sentence as the Government had requested because Sanders and his counsel
had convinced him that “perhaps some level of leniency should be appropriate here by
virtue of his remorse and his steps with the GED and the vocational programs,” which the
District Court acknowledged were “steps in the right direction.” Id. at 44.
                                             5